J-S22027-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :    IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                       Appellee            :
                                           :
                  v.                       :
                                           :
JEREMY R. CULP,                            :
                                           :
                       Appellant           :    No. 1652 WDA 2014

      Appeal from the Judgment of Sentence Entered August 24, 2014,
                in the Court of Common Pleas of Blair County,
           Criminal Division at No(s): CP-07-CR-0000396-2011,
                          CP-07-CR-0001960-2010

BEFORE: PANELLA, LAZARUS, and STRASSBURGER,* JJ.

CONCURRING MEMORANDUM BY STRASSBURGER, J.:FILED JUNE 02, 2015

      I concur in the result.      I write separately to address the manner in

which I would dispose of this appeal.

      In my view, the issue Appellant raises on appeal challenges the

discretionary aspects of his sentence.

      It is well settled that, with regard to the discretionary aspects of
      sentencing, there is no automatic right to appeal.

         Before [this Court may] reach the merits of [a challenge to
         the discretionary aspects of a sentence], we must engage
         in a four part analysis to determine: (1) whether the
         appeal is timely; (2) whether Appellant preserved his
         issue; (3) whether Appellant’s brief includes a concise
         statement of the reasons relied upon for allowance of
         appeal with respect to the discretionary aspects of
         sentence; and (4) whether the concise statement raises a
         substantial question that the sentence is appropriate under
         the sentencing code.... [I]f the appeal satisfies each of
         these four requirements, we will then proceed to decide
         the substantive merits of the case.


* Retired Senior Judge assigned to the Superior Court.
J-S22027-15

Commonwealth v. Disalvo, 70 A.3d 900, 902 (Pa. Super. 2013) (citations

omitted).

      Appellant timely filed his notice of appeal,1 and his brief contains a

concise     statement,   albeit   a   less   than   adequate   concise   statement.

Appellant’s Brief at 7.    Appellant however failed to preserve his issue for

appellate review.

      “Objections to the discretionary aspects of a sentence are generally

waived if they are not raised at the sentencing hearing or in a motion to

modify the sentence imposed.” Commonwealth v. Griffin, 65 A.3d 932,

935 (Pa. Super. 2013).       Appellant did not file a post-sentence motion to

modify his sentence, and he did not object to his sentence when it was

imposed. Thus, he waived his challenge to the discretionary aspects of his

sentence. Consequently, I too would affirm the judgment of sentence.




1
  The captions of this Memorandum and the Majority Memorandum reflect
that Appellant’s judgment of sentence was entered on August 24, 2014;
however, as the Majority correctly states, Appellant’s judgment of sentence
was entered on August 28, 2014.

       I further note that the Majority states that Appellant timely filed a
notice of appeal on October 9, 2014. Majority Memorandum at 3. The trial
court’s docket does contain a peculiar entry which states that an appeal was
filed in this Court on October 9, 2014. That entry also states that the trial
court filed the appeal. In any event, the record reflects that Appellant timely
filed his notice of appeal on September 26, 2014.

                                         -2-